Case 2:19-cv-13429-PDB-DRG ECF No. 74 filed 06/23/20         PageID.2856   Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

GENERAL MOTORS LLC,
GENERAL MOTORS COMPANY,

              Plaintiffs,                       Case No. 19-cv-13429
v.
                                                District Judge Paul D. Borman
FCA US LLC, FIAT CHRYSLER
AUTOMOBILES N.V., ALPHONS
IACOBELLI, JEROME DURDEN,
MICHAEL BROWN,

              Defendants.               /

                             ORDER: JUNE 23, 2020

      I am taking this case under advisement, and if necessary, of course, I will be

prepared to rule.

      But, because today, like every day now, is not an ordinary day, I am entering

this Order.

      The world has changed dramatically since this case was filed on November

20, 2019. This city, this state, and this country need healing.

      The COVID-19 pandemic, and its impact on the health of this country,

requires our attention here and now!

      Just as important, is our response to the tragic death of George Floyd, that

has brought to the forefront the long-standing issues of racial discrimination, and

social justice, that require our attention and solution, here and now!
                                            1
Case 2:19-cv-13429-PDB-DRG ECF No. 74 filed 06/23/20        PageID.2857     Page 2 of 4




      If this case goes forward, there will be years of contentious litigation; motion

hearings, multiple-day depositions of large numbers of executives and former

executives, at GM and FCA, as well as United Auto Workers (UAW) officials,

other Defendants, many third parties, and a plethora of RICO, labor law, and

damages experts.

      These "legalities" will not only divert and consume the attention of key GM

and FCA executives from their "day jobs"--issues of vehicle production, sales,

worker safety, roll-outs, supplier issues, etc.--but also prevent them from fully

providing their vision and leadership on this country's most pressing social justice

and health issues.

      In 2008, and going forward, the Federal Government focused on rescuing

GM and Chrysler, by providing billions of dollars in aid. That saved GM and

Chrysler, now FCA, and tens of thousands of UAW auto workers' jobs. Today our

country needs, and deserves, that these now-healthy great companies pay us back,

by also focusing on rescuing this country and its citizens from the plagues of

COVID-19, racism, and injustice, while building the best motor vehicles in the

world.

      While watching television news, I have seen CEOs Mary Barra of GM, and

Michael Manley of FCA join together, time and again (often with Bill Ford) to

provide some attention, leadership and skills to solving social and economic issues


                                          2
Case 2:19-cv-13429-PDB-DRG ECF No. 74 filed 06/23/20           PageID.2858   Page 3 of 4




for the good of their companies, their workers, their communities, and our country.

So too, I have noticed some attorneys devoting their skills to provide equal justice

for all citizens, in particular those less fortunate who require representation in our

courts.

      What a waste of time and resources, now and for the years to come in this

mega litigation, if these automotive leaders and their large teams of lawyers, are

required to focus significant time-consuming efforts to pursue this "nuclear option"

lawsuit, if it goes forward.

      I am ordering that no later than July 1, 2020, just the two CEOs, Mary Barra

and Michael Manley, meet in person (social distancing), to reach a sensible

resolution of this huge legal distraction. This will enable you personally, and your

companies to fully concentrate, in addition to your "day jobs", not just through

committees, on providing the leadership and vision this country requires, and

deserves, in solving today's aforementioned critical issues.

      Time is of the essence. So, I repeat; Mary Barra and Michael Manley, meet

face-to-face, in good faith, and with good will, to resolve this huge legal diversion,

to permit you and your companies to also fully focus your talents on healing this

country as we all embark on the critical road ahead.

      I request that I hear from just both of you personally, on a teleconference or

a Zoom webinar (no need for both to be physically present in the same room on


                                           3
Case 2:19-cv-13429-PDB-DRG ECF No. 74 filed 06/23/20     PageID.2859    Page 4 of 4




this occasion) at noon on Wednesday, July 1, 2020 to provide me with the results

of your discussions.

      Thank you for your attention to this Order.

      SO ORDERED.

DATED: June 23, 2020                  s/Paul D. Borman
                                      PAUL D. BORMAN
                                      UNITED STATES DISTRICT JUDGE




                                        4
